United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
BASE, Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2145
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2008 appellant filed a timely appeal from decisions of the Office of Workers
Compensation Programs’ dated December 21, 2007 and July 9, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained left shoulder and neck injuries in the
performance of duty on February 23, 2007; and (2) whether appellant sustained a left ear injury on
February 23, 2007 causing a ratable hearing loss causally related to factors of her federal
employment.
FACTUAL HISTORY
Appellant, a 47-year-old transportation clerk, filed a traumatic injury claim on
February 23, 2007, alleging that she injured her left shoulder, neck and ear while holding a
telephone and writing on a folder.

On March 23, 2007 the Office advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her condition and an opinion as to whether her claimed
condition was causally related to her federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
Appellant submitted several treatment notes from the employing establishment’s health
unit from February through April 2007, which indicated that she received treatment for her neck
and left shoulder, but did not submit any comprehensive reports from a physician. A March 28,
2007 clinic note restricted her from computer work or telephone work until she had a headset
installed and restricted her from overhead work and lifting exceeding five pounds.
By decision dated April 25, 2007, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence in support of her claim that she sustained left
shoulder, ear and neck injuries in the performance of duty on February 23, 2007.
On May 18, 2007 appellant requested a review of the written record.
By decision dated October 22, 2007, an Office hearing representative set aside the
April 25, 2007 decision and remanded for further development of the medical evidence.1
In a report dated December 6, 2007, Dr. Noel Rogers, Board-certified in orthopedic
surgery, related that appellant injured her left shoulder on February 23, 2007 and underwent left
shoulder arthroscopic surgery on June 8, 2007. He noted that appellant believed that the surgery
helped her but she was still experiencing pain in her left shoulder. Appellant was able to move
her shoulder but was having trouble reaching overhead and holding her arm up for extended
periods of time. Dr. Rogers related that appellant stated that her neck did not really bother her;
she only had residual symptoms in her shoulder and none in her neck. On examination, appellant
had no neck tenderness and full range of motion. Dr. Rogers advised that x-rays of the left
shoulder shows some mild acromioclavicular (AC) arthritis, with no other real changes. He
diagnosed cervical strain, resolved; mild AC arthritis by x-rays; status post-subacromial
depression, rotator cuff repair.
Dr. Rogers stated that appellant’s February 23, 2007 work incident might have caused a
neck problem; however, if she did have such a problem it had resolved since she did not
complain of neck pain. He dismissed the possibility that she had any preexisting degenerative
changes in the shoulder, which were mild and located only in the AC joint. With regard to
whether appellant’s left shoulder condition was causally related to the February 23, 2007 work
incident, Dr. Rogers indicated that he found it difficult to attribute shoulder impingement and a
rotator cuff tear to holding a telephone to her ear while writing on a folder.
1

The Board notes that the hearing representative found that appellant had established fact of injury, which it
stated was contrary to the Office’s April 25, 2007 determination. This constituted error, as the April 25, 2007
decision denied appellant’s claim on the grounds that she failed to submit sufficient medical evidence, not that she
had failed to establish fact of injury; the decision clearly accepted that she had experienced an incident at work on
February 23, 2007, as she had alleged. Nonetheless, any error is harmless as appellant was permitted to submit
additional medical evidence in support of her claim.

2

In a December 14, 2007 report, Dr. Charles Beasley, Board-certified in otolaryngology,
stated:
“[Appellant] states that on February 23, 2007 she heard a pop in the left side of
her neck or shoulder or ear when she was talking on the telephone. She state[d]
that she had noted [that] her hearing was down in the left ear. [Appellant] state[d]
[that] she had no hearing test done before February 2007.
“Examination today shows the external ear to be normal. The ear canals are
normal. The tympanic membranes are normal. Audiogram reveals speech
recognition threshold (SRT) of 20 [decibel] (dB) in the right ear and 15 dB in the
left ear with 100 percent speech discrimination bilaterally. The tympanogram is
normal bilaterally. The pure bone thresholds are not felt to be reliable and it was
felt the patient was malingering during the pure tone threshold testing.… [A]nd
[otoacoustic emission] (OAE) [test] was performed revealing normal OAE in the
SRT from 2,000 to 3,000 [hertz] (Hz). The OAE was absent from 4,000 to 6,000
Hz indicating a possible high frequency, bilateral, sensorineural hearing loss.
“It is my opinion that there was no evidence for injury to the left ear on
February 23, 2007. Patient’s hearing is normal in the speech frequency. It is
possible she has a high frequency, bilateral, hearing loss due to unrelated causes.”
By decision dated December 21, 2007, the Office denied appellant’s claim that she
sustained left shoulder, ear and neck injuries in the performance of duty on February 23, 2007. It
found that the opinions of Drs. Rogers and Beasley represented the weight of the medical
evidence.
On January 10, 2008 appellant requested an oral hearing, which was held on
May 7, 2008.
Appellant submitted:
(1) a March 29, 2007 radiology report, which indicated
degenerative joint disease in her left AC joint; (2) reports dated May 2, 14 and 25, 2007 from a
physician’s assistant, Richard Ulstad; and (3) reports dated May 30 and August 15, 2007 from
Dr. Robert Boswell, Board-certified in internal medicine; a May 16, 2007 magnetic resonance
imaging (MRI) scan report, which showed rotator cuff tendinopathy, full thickness tear involving
the supraspinatus tendon, suspect small anterior labral tear of the left shoulder and degenerative
changes of the AC joint; Dr. Boswell’s June 8, 2007 operative report and a September 26, 2007
note from Dr. Boswell releasing appellant to return to light duty, with restrictions on overhead
reaching and lifting more than five pounds.
In his May 2, 2007 report, Mr. Ulstad, a physician’s assistant, noted the history of injury
and related that appellant had limited range of motion in her left shoulder with no numbness or
tingling; she experienced difficulty sleeping on her left shoulder. He advised that x-rays
indicated a type two acromion, osteopenia and minimal degenerative changes, with no acute
fracture or mal-alignment. Mr. Ulstad related continued left shoulder pain in appellant’s
May 14, 2007 report and scheduled her for an MRI scan. In his May 25, 2007 report, he stated
that the MRI scan showed labral changes in the anterior labrum with a mild tear in addition to

3

changes at the supraspinatus insertion with probable full thickness rotator cuff tear with
increased signal.
In his May 30, 2007 report, Dr. Boswell related findings of left shoulder pain on
examination and related that appellant experienced increased pain with activity. In his report
dated August 15, 2007, he noted that she was about nine weeks removed from left shoulder
arthroscopy and advised that her condition had improved, though it had not reached 100 percent.
Dr. Boswell stated that appellant could return to light duty on approximately September 1, 2007.
By decision dated July 9, 2008, an Office hearing representative affirmed the
December 21, 2007 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

4

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS -- ISSUE 1
The Office accepted that appellant experienced left shoulder and neck pain while holding a
telephone and writing on a folder on February 23, 2007. The question of whether an employment
incident caused a personal injury can only be established by probative medical evidence.10
Appellant has not submitted rationalized, probative medical evidence to establish that the
February 23, 2007 employment incident caused a personal injury and that the work accident
would have been competent to cause the claimed injury.
The Board notes initially that appellant submitted several reports from Mr. Ulstad, a
physicians’ assistant. Reports from a physician’s assistant are not considered medical evidence
as a physician’s assistant is not considered a physician under the Act.11
Drs. Boswell and Rogers stated findings on examination and indicated that appellant had
a torn left rotator cuff, torn left labrum, left shoulder impingement and degenerative joint disease
in the left AC joint based on the results of diagnostic tests. These reports, however, did not
relate the diagnoses to the February 23, 2007 incident at work. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.12 Dr. Boswell diagnosed left rotator cuff tear by MRI scan and performed
arthroscopic surgery to ameliorate this condition on June 8, 2007. He stated in his August 15,
2007 report that appellant’s condition had improved, though she was not yet fully recovered.
Dr. Boswell released her to return to light duty with restrictions in September 2007. Dr. Rogers
indicated in his December 6, 2007 report, that he found it hard to attribute shoulder impingement
and a rotator cuff tear to the February 23, 2007 work incident, in which appellant held a
telephone to her ear and was writing on a folder. He too believed that the June 8, 2007 left
shoulder arthroscopic surgery improved her condition although he noted that appellant still had
some left shoulder pain. Dr. Rogers related that she was able to move her shoulder but was
8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

John J. Carlone, supra note 5.

11

Ricky S. Storms, 52 ECAB 349 (2001).

12

See Anna C. Leanza, 48 ECAB 115 (1996).

5

having trouble reaching overhead and holding her arm up for extended periods of time. He
related that appellant stated that her neck did not really bother her; she only had residual
symptoms in her shoulder and none in her neck. Dr. Rogers dismissed the possibility that she
had any preexisting degenerative changes in the shoulder, which were mild and located only in
the AC joint. None of these physicians considered appellant’s neck condition to be a serious
problem. Appellant only had some slight residual symptoms and minimal complaints regarding
her neck, with no neck tenderness and full range of motion on examination. Dr. Rogers stated
that if she did have a neck condition, it had resolved.
Although these physicians presented diagnoses of appellant’s condition, they did not
adequately address how these conditions were causally related to the February 23, 2007 work
incident. The medical reports of record did not explain how medically appellant would have
sustained left shoulder or neck injuries because she was holding a telephone to her ear while
writing on a folder. There is insufficient rationalized evidence in the record that appellant’s left
shoulder or neck injuries were work related. Appellant failed to provide a rationalized, probative
medical opinion relating her current condition to any factors of her employment. Therefore, she
failed to provide a medical report from a physician that explains how the work incident of
February 23, 2007 caused or contributed to the claimed left shoulder and neck injuries.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Appellant did not provide a medical opinion which describes
or explains the medical process through which the February 23, 2007 work accident would have
caused the claimed injury. Accordingly, she did not establish that she sustained an injury in the
performance of duty. The Office properly denied appellant’s claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Under section 8107 of the Act13 schedule awards are payable for permanent impairment
of specified body members, functions or organs. The Act, however, does not specify the manner
in which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) has been adopted by the Office and the Board has concurred in such adoption, as an
appropriate standard for evaluation of schedule losses.14
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.15 Office
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
13

5 U.S.C. § 8107.

14

A.M.A. Guides, (5th ed. 2001); Joseph Lawrence, Jr. 53 ECAB 331 (2002).

15

Tammy L. Meehan, 53 ECAB 229 (2001).

6

impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A. Guides.16
ANALYSIS -- ISSUE 2
The Board finds that appellant failed to submit the medical opinion evidence necessary to
establish that she sustained a permanent impairment and ratable hearing loss caused by the
February 23, 2007 work incident.
In this case, the Office accepted that appellant experienced pain in her left ear as a result
of an incident at work on February 23, 2007. Appellant’s claim was denied as she did not
establish that she sustained a permanent impairment as a result of this incident.
The only medical report appellant submitted was the December 14, 2007 report from
Dr. Beasley, which stated the history of injury and had appellant undergo an audiogram. This
report, however, did not contain a diagnosis relating to the February 23, 2007 incident at work.
This report also does not provide the necessary evidence to support appellant’s claim because it
does not provide any findings pertinent to a permanent impairment. Even in a claim for hearing
loss it remains her burden to submit some evidence in support of a permanent impairment.
Although appellant alleged that she sustained a hearing loss due to holding a telephone while
writing on a folder, she did not submit medical evidence sufficient to show that she had any
measurable permanent impairment, that she had reached maximum medical improvement or that
she had a ratable hearing loss causally related to the February 23, 2007 work incident.
Dr. Beasley stated that there was no evidence for injury to the left ear on February 23, 2007 and
advised that appellant’s hearing was normal in the speech frequency. He stated that it was
possible that she had a high frequency, bilateral, sensorineural hearing loss, but that this would
be due to unrelated causes. Dr. Beasley’s report indicates that appellant has no hearing loss and
thus no permanent impairment.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Appellant did not provide a medical opinion which describes
or explains the permanent impairment caused by the February 23, 2007 work incident.
Accordingly, she did not establish that she sustained a ratable hearing loss in the performance of
duty.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained neck and left
shoulder injuries in the performance of duty. The Board finds that she has failed to establish that
she sustained permanent impairment causing a ratable hearing loss in the performance of duty.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(b) (August 2002).

7

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2008 and December 21, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

